Citation Nr: 0911430	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-28 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 20 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral plantar fasciitis.  

3.  Entitlement to an effective date earlier than February 
13, 2004, for the grant of service connection for plantar 
fasciitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to 
October 1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

During the period on appeal, the Veteran's service-connected 
bilateral plantar fasciitis was increased to 10 percent 
disabling and an earlier effective date of service connection 
for this disorder was assigned from February 2004.  Since 
these determinations do not constitute a full grant of the 
benefits sought and as a veteran is presumed to be seeking 
the greatest possible benefit unless he specifically 
indicates otherwise, the issues remain in appellate status.  
AB v. Brown, 6 Vet. App. 35 (1993).

After this appeal was certified to the Board, the Veteran 
submitted additional evidence, consisting of private 
treatment reports reflecting current treatment for his feet, 
directly to the Board.  This evidence has not yet been 
considered by the RO, the agency of original jurisdiction.  
However, although this evidence has not been accompanied by a 
waiver, it is essentially duplicative of medical evidence the 
RO has already had the opportunity to consider.  
Specifically, these treatment reports note that the Veteran's 
examination is unchanged from his previous visit on March 14, 
2007, a time for which private treatment reports were 
available for review and were considered by the RO.  Thus, 
the Board finds that the solicitation of a waiver and/or 
remand for initial consideration by the RO of this evidence 
is not required under 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  By written communications received by VA in December 
2006, the Veteran withdrew his appeal seeking an increased 
rating in excess of 20 percent for service-connected 
hemorrhoids.  

2.  Throughout the rating period on appeal, the Veteran's 
service-connected bilateral plantar fasciitis has been 
manifested by severe disability consisting of pain, 
tenderness, swelling, limitation of motion, transverse plane 
deformity and gait disturbance; however, the preponderance of 
the evidence is against a finding that the Veteran's 
bilateral plantar fasciitis is manifested by pronounced 
disability with marked pronation, marked inward displacement 
or severe spasm of the tendo Achillis on manipulation that is 
not improved by orthopedic shoes or appliances.

3.  The RO received the Veteran's initial claim for service 
connection for a foot problem in November 1980; the claim was 
denied in a February 1981 rating decision that became final.

4.  The rating decision dated in February 1981 was consistent 
with the evidence of record at the time and represented a 
correct application of the law as in effect at that time.

5.  The RO received new claims for service connection for a 
condition of the feet on December 4, 2002 and February 13, 
2004.  

6.  By an August 2005 rating decision, the RO reopened the 
claim and granted service connection for bilateral plantar 
fasciitis, effective as of June 1, 2004.

7.  By a January 2009 rating decision, the RO found clear and 
unmistakable error in the August 2005 rating decision and 
assigned an earlier effective date of February 13, 2004.  

8.  A May 5, 2004 statement from the Veteran's private 
physician, received on June 1, 2004, provides the first 
finding of current foot problems with a nexus to military  
service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran on the issue of entitlement to an increased 
rating in excess of 20 percent for service connected-
hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria are met for a higher 30 percent initial 
rating for bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5299-5276 (2008).

3.  The criteria for an earlier effective date prior to 
February 13, 2004, for the grant of service connection for 
bilateral plantar fasciitis have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, a letters dated in May 2003, May 2004, and September 
2004 and provided to the appellant prior to the August 2005 
rating decision on appeal satisfied the VCAA's duty to notify 
provisions as these letters discussed the requirements for 
establishing his entitlement to service connection for 
plantar fasciitis.  The Veteran's appeal for a higher initial 
disability rating and an earlier effective date are 
downstream issues, arising from the initial rating and 
effective date assigned for this disorder once the RO awarded 
service connection.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.

With respect to VA's duty to assist, the Veteran's military 
and private treatment records have been obtained, he has been 
provided VA medical evaluations to assess the severity of his 
bilateral plantar fasciitis, and he has provided written 
communications with respect to his claim.  38 U.S.C.A. 
§ 5103A; Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, 
VA has satisfied its assistance duties - especially since the 
Board is assigning an increased rating, so not denying this 
claim.  

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Withdrawal

The Veteran filed a substantive appeal with respect to the 
issue of entitlement to an evaluation in excess of 20 percent 
disabling for service-connected hemorrhoids and this issue 
was remanded by the Board in August 2004 and May 2006.  The 
Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.

By written communications received in December 2006, the 
Veteran requested that his appeal with respect to the 
hemorrhoids claim be "cancelled."  Hence, this claim is 
withdrawn, there is no allegation of error of fact or law for 
appellate consideration and the claim is dismissed for lack 
of jurisdiction by the Board.

Increased Initial Rating

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities (Rating Schedule), and are 
intended to represent the average impairment of earning 
capacity resulting from disability. The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider his claim in this context.  This 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 
38 C.F.R. §§ 4.40, 4.45, and 4.59.

Service connection was established for bilateral plantar 
fasciitis by the currently appealed August 2005 rating 
decision and was evaluated as zero percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5276.  The hyphenated 
code in this case reflects that there is no specific 
diagnostic code for "plantar fasciitis," and that this 
disorder is rated as analogous to acquired flatfoot.  See 
38 C.F.R. §§ 4.20, 4.27.  The Board will consider whether a 
higher rating can be granted under this code, as well as 
consider any other potentially applicable diagnostic codes.

Under Diagnostic Code 5276, a 10 percent rating is warranted 
for moderate flatfoot with weight-bearing line over or medial 
to the great toe, inward bowing of the tendo achillis, pain 
on manipulation and use of the feet, bilateral or unilateral.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  The next higher, 30 
percent rating is warranted for severe bilateral flatfoot, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  
Id.  The maximum rating of 50 percent is warranted for 
pronounced flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, that is not improved by orthopedic shoes or 
appliances.  Id.  See also, 38 C.F.R. § 4.6, indicating the 
words "moderate" and "severe" as  used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities, and that rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 

Diagnostic Code 5279 assigns a maximum 10 percent evaluation 
for unilateral or bilateral metatarsalgia (Morton's disease).  
38 C.F.R. § 4.71a, Diagnostic Code 5279.

Under Diagnostic Code 5284, a 20 percent evaluation is 
warranted for moderately severe foot injuries and a 30 
percent evaluation is permitted for severe foot injuries.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Veteran underwent two VA examinations over the course of 
the appeal.  Also of record are private treatment records 
from December 2003 to the present as well as the Veteran's 
numerous written communications.  On the basis of this 
evidence, as will be discussed fully below, a 30 percent 
rating is warranted.

During his February 2005 VA fee basis examination, the 
Veteran complained of foot pain, stiffness, swelling, and 
fatigue at rest, while standing, and when walking.  
Examination of the feet revealed signs of abnormal weight 
bearing, including callosities located at the medial aspect 
of the left heel and mild callous on the medial aspect of the 
right big toe without tenderness.  It was noted that the 
Veteran required arch support for ambulation because of foot 
pain.  Examination revealed no tenderness, weakness, edema, 
atrophy or disturbed circulation of either foot and pes 
planus was not present.  The examiner noted very mild hammer 
toes on each foot, including toes 2, 3, and 4.  Hallux valgus 
of each foot was present and the degree of angulation was 
slight with no resection of the metatarsal head present.  The 
Veteran had limitations with standing and walking.  He was 
unable to walk greater than 3-4 hours without his feet 
hurting and could not stand for prolonged periods.  His 
symptoms and pain were relieved by the previously noted 
corrective show wear (arch supports).  X-ray examination of 
the feet on weight bearing was within normal limits for each 
foot, nonweight bearing X-ray result for the left foot was 
within normal limits, and nonweight bearing X-ray result for 
the right foot was abnormal.  Specifically, nonweight bearing 
X-ray examination of the right foot revealed tiny lucency at 
the lateral margin of the fifth MTP (metatarsalphalangeal) 
head which may reflect tiny erosion versus a tiny fracture 
line.  The diagnosis was bilateral plantar fasciitis with 
hammer toes and hallux valgus and possible stress fracture 
right 5th metatarsal.  

Upon VA fee basis examination of the feet in February 2008, 
the Veteran reported a 30 year history of localized foot pain 
located at the joint, heel, top, and arch.  He further 
reported that the pain is essentially constant and is 
characterized by burning, aching, oppressing, sharp, 
sticking, and cramping.  The Veteran identified his pain 
level at 8 on a scale of 1 to 10, 10 being the worst.  The 
pain is elicited by physical activity and stress and is 
relieved by rest, elevation, and medication.  However, it was 
noted that the Veteran also reported pain, weakness, 
stiffness, and swelling at rest with no fatigue.  While 
standing or walking, the Veteran complained of pain, 
weakness, swelling and fatigue with no stiffness.  

Physical examination of the feet revealed evidence of 
abnormal weight bearing with tender callosities located at 
the bilateral heels.  There were no signs of unusual shoe 
wear pattern, breakdown and abnormal weight bearing line over 
or medial to the big toe.  He required a cane for ambulation 
because the cane in the right hand helped maintain balance, 
leaning forward to relieve pressure.  Evaluation of the feet 
also revealed painful motion and tenderness.  Edema, 
disturbed circulation, weakness and atrophy of the 
musculature was not demonstrated at either foot and there was 
active motion in the metatarsophalangeal joint of the great 
toe of each foot.  Pes planus, pes cavus, Hallux valgus, 
Hallux rigidus and Morton's Metatarsalgia were not present 
and there were no hammer toes.  The Veteran had limitation 
with standing and walking - he was able to walk 1/4 of a mile.  
The examiner noted that the Veteran requires arch supports 
but no orthopedic shoes, corrective shoes, foot supports, 
build-up of shoes, or shoe inserts.  The Veteran's symptoms 
and pain are not relieved by the use of the previously noted 
corrected shoe wear (arch supports).  Bilateral nonweight 
bearing X-ray studies were within normal limits.  There was 
no change in the diagnosis and the examiner noted limping 
with ambulation and using a cane for balance. 

Private treatment records, dated from December 2003, reflect 
the Veteran's recurrent complaints with respect to his feet.  
Significantly, these records include December 2003 diagnoses 
of plantar fasciitis, synovitis, and metatarsalgia and 
reflect that the Veteran was provided with foot/ankle straps 
and custom orthotics.  These records also note that clinical 
evaluation revealed pain on palpation of inferior aspect 
longitudinal arch, forefoot, and rearfoot and, 
roentogenographically, significant transverse plane deformity 
with peritalar dislocation.  The examiner noted significant 
plantar fasciitis, metatarsalgia in the forefoot, and muscle 
fatigue particularly at the end of the day.  

A May 2004 statement from the Veteran's private physician, 
received by VA on June 1, 2004, notes that the Veteran has 
foot problems which were aggravated by excessive walking 
while in the marines.  

A June 2004 private treatment report notes that gait analysis 
demonstrated excessive pronation, abductory twist, and 
bilateral flexor stabilization.  The assessment was flexible 
flat foot deformity, bilateral.  These records reflect that, 
in July 2004, the Veteran complained of pain in shoe gear, 
pain on range of motion which radiates through the plantar 
aspect bilateral feet and, although orthotics have helped, he 
still has pain to the plantar aspect bilateral feet at 
attachment plantar fascia distally.  The assessment included 
calcaneal spur in December 2004.  A July 2005 statement from 
this physician notes that the Veteran is being treated for 
pes planus valgus deformity with plantar fasciitis and 
calcaneal heel spur and X-rays reveal decreased calcaneal 
inclination angle, anterior break in cyma line, and arthritis 
changes in subtalar joint.  The Veteran was treated for left 
foot dyshidrotic eczema in September 2006 and the condition 
was resolved by October 2006 with no recurrence.  Follow-up 
treatment reports from this provider as recently as January 
2009 reflect that, essentially, the Veteran's bilateral 
plantar fasciitis has remained unchanged from prior physical 
examinations.  

A March 2007 private treatment report notes that the Veteran 
reported that his bilateral foot pain has gotten much worse 
over the past several years.  Musculoskeletal examination 
revealed bilateral loss of medial arch with minimal increase 
on nonweight bearing.  Pronation noted through mid stance.  
The examiner noted a rigid, flat foot with impingement and 
pain in the sinus tarsi, bilaterally.  Pain with palpation to 
the medial calcaneal tubericle with bowstringing of the media 
band in the plantar fascia.  X-ray examination revealed, in 
pertinent part, loss of calcaneal inclination angle with 
obliteration of the sinus tarsi, uncovering of the talar head 
with the nevicular, increased kite's angle on both AP 
(anterior-posterior) and lateral views, and faulting at the 
nevicular cuneiform joint.  The diagnoses were bursitis 
ankle/foot bilateral sinus tarsi, pain in foot/limb, pes 
planus, congenital, and osteoarthritis.  These records 
include an April 2007 treatment report which notes MRI showed 
plantar fasciitis as the main source of pain.  The examiner 
found that the Veteran has severe flat foot that does not 
recreate an arch when sitting and that this is causing severe 
jamming within the subtalar joint and sinus tarsi and is 
giving the Veteran sinus tarsitis and the symptoms.  

An April 2007 report of private orthopedic examination 
reflects the Veteran's complaints of bilateral forefeet, 
hindfeet, and ankle pain which is worse on the left than the 
right.  His symptoms included intermittent burning pain, 
pins-and-needles sensation, stiffness, and swelling which is 
aggravated by standing and walking for longer than 3-4 hours.  
The Veteran was found to have a flexible flat foot with no 
pronation discernible on physical examination, no rigidity of 
the joints, and good flexibility of the involved structures.  
The examiner noted that the impairment rating, according to 
the guidelines established by the American Medical 
Association in their "Guides for the Evaluation of Permanent 
Impairment, Fifth Edition" was a partial permanent 
impairment of 10 percent based on evaluation of both feet.  
Magnetic resonance imaging (MRI) findings with respect to the 
plantar aponeurosis on the left and right did not reveal 
calcaneal spur and showed some soft tissue edema involving 
the subcutaneous fat adjacent to the plantars aponeurosis at 
its attachment to the inferior aspect of the calcaneus.  The 
finding was consistent with acute plantar fasciitis on the 
left and early changes of plantars fasciitis on the right.  

Upon review of the foregoing, the Board finds that the 
criteria for a 30 percent evaluation for bilateral plantar 
fasciitis are more nearly approximated under Diagnostic Code 
5276.  The clinical evidence reflects that the Veteran's 
service-connected plantar fasciitis is manifested by 
accentuated pain on manipulation and use and characteristic 
callosities as well as complaints of swelling.  Resolving all 
doubt in the Veteran's favor, the clinical evidence of record 
presents a disability picture which is more appropriately 
characterized as "severe."  

Moreover, the Board finds that his symptom picture is 
reasonably indicative of significant enough impairment that a 
30 percent rating, but not more, is warranted throughout the 
appeal period, particularly with resolution of all reasonable 
doubt in his favor.  The Board has considered whether a 
staged rating is for consideration; however, the evidence of 
record does not establish distinct time periods where the 
Veteran's service-connected disability results in symptoms 
that would warrant different ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

A higher 50 percent rating is not warranted as the Veteran 
does not contend, nor is there objective evidence of, marked 
pronation, extreme tenderness of the plantar surfaces, or 
marked inward displacement and severe spasm of the Achilles 
tendon on manipulations that is not improved by orthopedic 
shoes or appliances.  Thus, a 30 percent rating is the 
maximum evaluation allowed under Diagnostic Code 5276.

The Board has also considered whether a higher rating is 
warranted under any other potentially applicable diagnostic 
code but has determined that the most appropriate diagnostic 
code for rating the disability is the diagnostic code for 
flat feet.  The only other diagnostic codes for foot injuries 
that would permit a rating higher than 30 percent disabling 
would be Diagnostic Codes 5278 and 5282.  The other 
diagnostic codes either do not assign ratings in excess of 30 
percent or are not applicable.

Diagnostic Code 5278, acquired bilateral claw foot, provides 
for a maximum 50 percent rating when there is bilateral 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities and a marked 
varus deformity.  The compensation and pension examinations 
showed no claw toe deformities on either foot.  Although it 
was noted in the February 2005 VA fee basis examination that 
the Veteran had very mild hammertoes on each foot, including 
toes 2, 3, and 4, there is no showing of all toes hammer 
toes, plantar fascia with dropped forefoot, very painful 
callosities and a marked varus deformity.  In light of the 
above, the Veteran is not entitled to a higher rating under 
this code.

A higher evaluation under Diagnostic Code 5283, tarsal, or 
metatarsal bones, malunion of, or nonunion of, is also not 
warranted.  Under Diagnostic Code 5283, a maximum rating of 
40 percent disabling is warranted if there is actual loss of 
use of the foot.  Because the facts of this case do not show 
such impairment, the Veteran is not entitled to a higher 
rating under this Diagnostic Code.

In reaching this decision about the Veteran's plantar 
fasciitis, the Board has considered 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, a 30 percent rating takes into account significant 
pain and functional impairment.  There is no indication that 
pain, weakness, fatigueability, incoordination or any other 
symptom or sign due to plantar fasciitis results in 
additional functional limitation to a degree that would 
support a rating in excess of 30 percent.

Finally, there is no evidence that the manifestations of the 
Veteran's plantar fasciitis are unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008) (if 
comparison between the level of severity and symptomatology 
of the veteran's service-connected disability and the 
established criteria found in the rating schedule shows the 
schedular rating is adequate to rate the disability, no 
referral for extra-schedular rating should be made).

Earlier Effective Date

The Veteran seeks an effective date prior to February 13, 
2004, for the grant of service connection for bilateral 
plantar fasciitis.  Specifically, the Veteran contends that 
he filed an earlier claim in 1981 and seeks an effective date 
based upon this claim.  Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400.  More specifically, 
the effective date of an award of disability compensation for 
direct service connection is the day following separation 
from active service or the date entitlement arose, if the 
claim was received within one year after separation from 
service; otherwise, it is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

If a veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 
7105.  If he does not initiate an appeal within one year, or 
if he initiates a timely appeal and the appeal is denied, the 
disallowance becomes final.  See 38 C.F.R. §§ 20.302, 
20.1100, 20.1103.  With exceptions not here applicable, any 
award based on a subsequently filed application for benefits 
can be made effective no earlier than the date of the new 
application.  See 38 C.F.R. § 3.400(q), (r).  Specifically, 
the effective date of an award of disability compensation 
based upon the submission of new and material evidence other 
than service department records received after final 
disallowance will be the date of receipt of the new claim or 
the date that entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 
38 C.F.R. § 3.151(a).  However, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).

In this case, in a February 1981 rating decision, the RO 
denied service connection for a foot condition on the basis 
that such condition was not found on VA examination.  The 
Veteran was notified of the February 1981 decision and of his 
appellate rights by a letter dated later in March 1981.  The 
Veteran did not appeal the decision and it became final.

On December 4, 2002, the RO received, in pertinent part, an 
informal claim to reopen a service connection claim for a 
foot condition.  In May 2003, the RO advised the Veteran that 
his claim for a foot disorder had been previously and finally 
denied in 1981 and he must submit new and material evidence 
before the RO can reconsider his claim for a condition of the 
feet.  

No further communication from the Veteran with respect to a 
claim for service connection for a disorder of the feet was 
received by VA until February 13, 2004.  In addition, the 
Veteran submitted private treatment records reflecting 
diagnosis of plantar fasciitis.  

Thereafter, on June 1, 2004, VA received additional private 
treatment records reflecting ongoing treatment for bilateral 
impairment of the feet as well as a May 5, 2004, statement 
from his private physician noting that the Veteran has foot 
problems which were aggravated by excessive walking while in 
the marines. 

In an August 2005 rating decision, the RO resolved reasonable 
doubt in the Veteran's favor and granted service connection 
bilateral plantar fasciitis effective from June 1, 2004, 
construing this as the date of receipt of the Veteran's 
reopened claim for service connection.  The Veteran disagreed 
with this effective date and, in a January 2009 rating 
decision, the RO found clear and unmistakable error in the 
August 2005 rating decision and granted an earlier effective 
date of February 13, 2004.  In addition, the RO noted that 
the Veteran had attempted to reopen his claim for service 
connection for a bilateral foot condition in December 2002; 
however, inasmuch as the Veteran had not timely responded to 
the May 2003 RO request for new and material evidence, the 
December 2002 request to reopen his claim could not be 
accepted as the date of receipt of his reopened claim for 
service connection.  Not withstanding this explanation for 
not accepting the Veteran's December 2002 request to reopen 
his claim, the Board finds that an effective date prior to 
February 13, 2004, for the grant of service connection for 
bilateral plantar fasciitis is not warranted.  

Specifically, because the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later, i.e., May 5, 2004, 
(the date of the medical evidence noting that the Veteran has 
foot problems which were aggravated by excessive walking 
while in the marines), versus December 4, 2002, or February 
13, 2004, (the date of receipt of the applications to 
reopen), the correct effective date should be May 5, 2004, 
for the award of service connection.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).

The currently assigned effective date of February 13, 2004 is 
obviously earlier than the effective date of May 5, 2004.  
Nevertheless, the Board will not disturb the current 
effective date of February 13, 2004.

In reaching this determination, the Board finds that February 
1981 rating decision was not timely appealed and is 
considered final and binding in the absence of a showing of 
clear and unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§§ 3.104, 3.105(a).  On review, there is no indication of any 
pending CUE claims and no suggestion in the record that 
previous determinations were in error.

Based on the foregoing reasons and bases, entitlement to an 
effective date earlier than February 13, 2004, for the award 
of service connection for plantar fasciitis is not warranted.


ORDER

The claim of entitlement to an increased rating in excess of 
20 percent for service-connected hemorrhoids is dismissed.

An initial 30 percent rating, but not higher, for bilateral 
plantar fasciitis, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an earlier effective date, prior to February 
13, 2004, for the grant of service connection for bilateral 
plantar fasciitis is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


